DETAILED ACTION
Office action is being sent to correct some of the examiners amendment of January 5, 2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Bieneman on 12/14/2021.
The application has been amended as follows: 
Claim 1, line 4 “a radial distance, an azimuth angle and a range rate” is amended to —a first radial distance, a first azimuth angle, and a first range rate-.
Claim 2, line 1 “the position” is amended to —respective positions--.
Claim 8, line 3-4 “a second set of a radial distance, an azimuth angle, and a range rate” is amended to —-the second set of data includes the second radial distance, the second azimuth angle, and the second range rate--.
Claim 13, line 3 “a radial distance, an azimuth angle and a range rate” is amended to —a first radial distance, a first azimuth angle, and a first range rate-.
Claim 17, line 5 “a radial distance, an azimuth angle and a range rate” is amended to —a first radial distance, a first azimuth angle, and a first range rate-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648